Title: To James Madison from John Martin Baker, 27 June 1806
From: Baker, John Martin
To: Madison, James



Sir,
Consulate of the United States, of America, for the Balearick Islands Palma Island of Majorca 27th of June 1806.

I had this Honor, on the 12th. and on the 18th. May last contents of which, I beg leave to confirm.
I now take the liberty Sir, to communicate for your information, that per packet of this day, official Accounts under date 12th June, instant, have come to hand to this Captain General, with the advice, that at Tunis, and its environs there exists a contagious distemper  On these Islands, Thank Divine Providence good health is enjoyed  I have the Honor to be with Great Respect Sir, Your most obedient, humble Servant

John Martin Baker

